I vote to reverse the order of the Appellate Division and to affirm the judgment of conviction. The freedom to contract should be untrammeled; a person desiring employment ought not to be required to abstain from joining any labor organization, nor should he be compelled to join a labor organization.
The statute should have covered both cases. *Page 265 
I regard this legislation as a step in the right direction, although it was evidently drawn in the interest of labor organizations and without regard to securing absolute freedom of contract. The employer is to be protected and the employed as well. I trust the day is not far distant when to every workingman will be open all the avenues of employment whether he belongs to labor unions or other organizations, or stands alone upon his individual right to work for such a wage as seems to him just. This statute is not, in my opinion, unconstitutional, but is to be regarded as a step in the direction dictated by every consideration of public policy.
CULLEN, Ch. J., GRAY, HAIGHT, VANN and WILLARD BARTLETT, JJ., concur, with CHASE, J.; EDWARD T. BARTLETT, J., reads dissenting memorandum.
Order affirmed.